Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/720,686 filed on December 19, 2019.

Specification
3.	The title of the invention has been amended as “SEMICONDUCTOR DEVICES INCLUDING SHIELDING LAYER AND METHODS OF MANUFACTURING SEMICONDUCTOR DEVICES”

Claim Objections
4.	The objection on claim 16 has been withdrawn per the applicant’s response dated on 06/03/2021.
 
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
7.	A person shall be entitled to a patent unless–

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1, 3, 5-6, 9, 11 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being anticipated by Wu (2016/0035680 A1).
Regarding independent claim 1, Wu discloses a semiconductor structure (Fig. 13), comprising:
a substrate (100’, ¶44) comprising a conductive structure (111’, ¶44) having a top side and a first shielding terminal (see figure below) on the top side of the conductive structure (111’);
an electronic component (20’, ¶47) on the top side of the conductive structure (111’);
a package body (400’, ¶49) on the top side of the conductive structure (111’) and contacting a side of the electronic component (20’);
a shield (50’, ¶50) on a top side of the package body (400’) and a lateral side of the package body (400’); and


    PNG
    media_image1.png
    323
    767
    media_image1.png
    Greyscale

wherein the conductive structure (111’) comprises a horizontally extending support bar (105’ and/or 140’) having a horizontal width greater than a vertical height, and the first shielding terminal (see figure) is on the horizontally extending support bar (140’).
Regarding claim 3, Wu discloses wherein (Fig. 13), further comprising a dielectric structure (106’ solder mask, ¶44) coupled to the conductive structure (111’).
Regarding claim 5, Wu discloses wherein (Fig. 13) the dielectric structure (106’) is separate from the package body (400’).
Regarding claim 6, Wu discloses wherein (Fig. 13) the shield (50’) contacts a groove (110’, see Fig. 11) in the package body (400’) at a lateral side of the package body (400’).
Regarding claim 9, Wu discloses wherein (Fig. 13) the horizontally extending support bar (105’) has a division bar (150’) extending at an angle (zero angle: no specific angle is claimed) with respect to the horizontally extending support bar (105’), and the first shielding terminal (shown in figure below) is on the division bar (150’).

    PNG
    media_image2.png
    377
    903
    media_image2.png
    Greyscale


Regarding claim 11, Wu discloses wherein (Fig. 13) the conductive structure (111’) comprises a paddle (140’) adjacent to the electronic component (20’), the first shielding terminal (see figure in claim 1) is on the paddle (140’) and the shield interconnect (see figure in claim 1) couples the shield (50’) to the paddle (140’).

9.	Claims 18-19 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being anticipated by Li et al. (2017/0186699 A1).
Regarding independent claim 18, Li et al. discloses a semiconductor structure (Fig. 5B), comprising:

a first electronic component (C1, ¶35) on the top side of the conductive structure (substrate strip) on the paddle, and a second electronic component (C2, ¶35) on the top side of the conductive structure (substrate strip) on the paddle;
a package body (230, ¶35, denoted in Fig. 2A) on the top side of the conductive structure (substrate strip) and contacting a side of the first electronic component (C1) and a side of the second electronic component (C2);
a shield (270, ¶42, see Fig. 5B) on a top side of the package body (230) and a side surface of the package body (230);
a shield wall (250, ¶40, denoted in Fig. 4B) between the first electronic component (C1) and the second electronic component (C2) and contacting the shield (270); and
a shield interconnect (shown in figure below) coupling the shield (270) to the shielding terminal (see below) of the conductive structure (strip).

    PNG
    media_image3.png
    265
    756
    media_image3.png
    Greyscale

Regarding claim 19, Li et al. discloses wherein (Fig. 8) the shield wall (885) defines a first compartment (left chamber) that contains the first electronic component (C1) but not the second electronic component (C2), and a second compartment (right chamber) that contains the second electronic component (C2) but not the first electronic component (C1).


Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are 

12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

13.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (2016/0035680 A1) as applied to claim 3 above, and further in view of Wyant et al. (2010/0171201 A1).
Regarding claim 4, Wu teaches all of the limitations of claim 3 from which this claim depends.
Wu is explicitly silent of disclosing wherein the dielectric structure comprises part of the package body as a continuous material.
Wyant et al. teaches wherein (Fig. 3) the dielectric structure (see figure below) comprises part of the encapsulating material (28, ¶27) as a continuous material.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Wyant et al., while forming the package body of Wu, in order to prevent damage to the circuitry of the device which may result from physical contact during manufacture or use, from moisture or other contamination, etc.  (¶27).
15.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (2016/0035680 A1) as applied to claim 1 above, and further in view of Lin et al. (2017/0200682 A1).
Regarding claim 2, Wu teaches all of the limitations of claim 1 from which this claim depends.
Wu is explicitly silent of disclosing wherein the shield comprises a first shield layer and a second shield layer on the first shield layer.
Lin et al. teaches wherein (Fig. 1) the shield (14, ¶16) comprises a first shield layer (14a) and a second shield layer (14b) on the first shield layer (14a).
.
16.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (2016/0035680 A1) as applied to claim 1 above, and further in view of Lin et al. (2017/0200682 A1) and Carey et al. (2012/0218729 A1).
Regarding claim 7, Wu and Lin et al. teach all of the limitations of claim 2 from which this claim depends.
Wu teaches wherein (Fig. 13) the first shield layer (50’) comprises a ridge and a ridge ledge at a lateral side of the package body (50’).
Wu is explicitly silent of disclosing wherein the second shield layer is on the ridge ledge at the lateral side of the package body.
Lin et al. teaches wherein (Fig. 1) the second shield layer (14: 14b) is on the lateral side of the package body (12, ¶16).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the second shield layer as taught by Lin et al., on the shield layer 50’ comprising ridge and ridge ledge of Wu, in order to having a material with a high conductivity and a high magnetic saturation (¶23) to reduce electromagnetic interference, EMI effects.

    PNG
    media_image4.png
    330
    779
    media_image4.png
    Greyscale

Wu and Lin et al. are explicitly silent of disclosing wherein a portion of the package body is between the ridge ledge and the conductive structure.
Carey et al. teaches wherein (Fig. 1) a portion (shown in figure below) of the package body (20) is between the ridge ledge (shown in figure below) and the conductive structure (36).

    PNG
    media_image5.png
    513
    661
    media_image5.png
    Greyscale

.
17.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (2016/0035680 A1) as applied to claim 1 above, and further in view of Kwak et al. (2008/0272469 A1).
Regarding claim 10, Wu teaches all of the limitations of claim 1 from which this claim depends.
Wu is explicitly silent of disclosing wherein the shield interconnect comprises a wire.
Kwak et al. teaches wherein (Fig. 1) the shield interconnect (131, ¶20) comprises a wire.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the shield interconnect wiring as taught by Kwak et al., to the shielding layer of Wu, thus is electrically connected to the electrical wirings 131 and 132 exposed on both side surfaces of the molding 150, and accordingly the conductive layer 140 can ground EMI coming into/out of the semiconductor die package 100 through the ground terminals 112a and 112b (¶23).
18.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (2017/0186699 A1) as applied to claim 1 above, and further in view of Kwak et al. (2008/0272469 A1).
Regarding claim 20, Li et al. teaches all of the limitations of claim 18 from which this claim depends.
Li et al. is explicitly silent of disclosing wherein the shield interconnect comprises a wire.
Kwak et al. teaches wherein (Fig. 1) the shield interconnect (131, ¶20) comprises a wire.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the shield interconnect wiring as taught by Kwak et al., to the shielding layer of Li et al., thus is electrically connected to the electrical wirings 131 and 132 exposed on both side surfaces of the molding 150, and accordingly the conductive layer 140 can ground EMI coming into/out of the semiconductor die package 100 through the ground terminals 112a and 112b (¶23).

Allowable Subject Matter
19.	Claims 13-17 are allowed.
20.	The following is an examiner’s statement of reasons for allowance:
Claim 13: the prior art of record alone or in combination neither teaches nor makes obvious a method, comprising:
providing a groove in the package body at the lateral side of the package body wherein the package body is exposed under the shield at the lateral side of the package body;
21.	Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim recites “the conductive structure comprises a paddle adjacent to the electronic component; the first shielding terminal is on one of a support bar or a lead of the conductive structure; a second shielding terminal is on the paddle; and the shield interconnect is coupled to the first shielding terminal, the second shielding terminal, and the shield.”
Response to Arguments
22.	It has been acknowledged that the applicant amended claims 1, 7, 9, 13, 14, 16, 17, 18, 19, and cancelled claim 8 per the response dated on 06/03/2021.
Applicant’s arguments with respect to the claims have been carefully reviewed and are moot due to new grounds of rejection in the current office action above.

Conclusion
23.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
25.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819